—Decree, Surrogate’s Court, New York County (Renee Roth, S.), entered June 24, 1993, which admitted to probate the document dated February 6, 1970 as the last will and testament of William Greenberg, also known as William Abel, unanimously affirmed, without costs.
The objectants failed to present any evidence whatsoever that the deceased lacked the testamentary capacity to execute a will on February 6, 1970 sufficient to raise a question of fact for consideration by the jury. They, similarly, did not call any witnesses or introduce any documentary evidence to challenge the testimony by petitioner’s witness that there was due execution, testamentary capacity, no fraud or undue influence or any other impairment to the validity of the document offered to probate. Finally, objectants did not produce any proof at all that the 1970 will was ever revoked. Therefore, the Surrogate appropriately granted the motion for a directed verdict. Concur—Ellerin, J. P., Ross, Rubin and Nardelli, JJ.